DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 7/26/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities.
In claim 1, the conjunction “and” is missing following “of the single-photon detector;” in line 5.  
In claim 4, the conjunction “and” is missing following “the to-be-detected emergent light” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duvillaret, Lionel “Electro-optic sensors for electric field measurements,” J. Opt. Soc. Am. B/ Vol. 19, No. 11/November 2002 in view of Chen (CN110716207 A).
As to claim 1, Duvillaret teaches “[a]” “measurement method (page 2692, 1. Introduction, paragraph beginning with “The aim of this paper”) of a microwave signal (page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect”), comprising: 
generating, when a light source (page 2696, 3. Polarization State Modulation, paragraph beginning with “Relations (17) define entirely the EO”) irradiates an electro-optical crystal (page 2696, Fig. 3, EO crystal) disposed in a microwave electric field (page 2692, 2. Potentially Usable Modulation Techniques, paragraph beginning with “In most EO probing applications”; page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect,” microwave application), to-be-detected emergent light under an action of the electro-optical crystal (page 2694, 3. Polarization State Modulation, A. Detected Power, paragraph beginning with “We consider an optical probe”); 
5detecting, by a” “detector (page 2696, Fig. 3, photodiode type photodectectors PD1 and PD2), the to-be-detected emergent light to obtain a detection result of the” “detector (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”); 
determining” “the microwave signal in the microwave electric field based on the detection result of the” “detector (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”).”   
Duvillaret does not expressly teach determining “a frequency” of a signal based on the detection result of a “single-photon detector and a Fourier transform algorithm.”  
Chen teaches determining “a frequency” of a signal (page 3, Detailed Description, paragraph beginning with “Specifically, in this embodiment, the frequency modulation device is configured to send out a triangular wave”; Abstract), and determining a frequency of a signal based on the detection result of a “single-photon detector (FIG. 1 single-photon detector 121) and a Fourier transform algorithm (FIG. 1 data processing module 123; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment” and “Specifically, in this embodiment, the frequency modulation device may be an electro-optical modulator”).”

10
As to claim 2, the combination of Duvillaret and Chen teaches “[t]he method according to claim 1, wherein prior to detecting, by the single-photon detector, the to-be-detected emergent light, the method further comprises: 
inputting the to-be-detected emergent light into a polarization beam splitter (Chen: FIG. 1 first beam splitter 113 receiving input light from frequency modulation device 112. Duvillaret: FIG. 3 polarizing beam splitter (PBS)), and inputting an output of the polarization beam splitter into an attenuator to attenuate the to-be-detected emergent light to be at a single-photon level (Chen: FIG. 1 output of first beam splitter 113 input to optical attenuator 114 that provides input to single-photon detector; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment”.  Duvillaret: FIG. 3 polarizing beam splitter (PBS)).”
 
As to claim 3, the combination of Duvillaret and Chen teaches “[t]he method according to claim 1, wherein detecting, by the single-photon detector, the to-be-detected emergent light comprises: 
detecting, by the single-photon detector (Chen: FIG. 1 single-photon detector 121), the to-be-detected emergent light at a single-photon level (Chen: FIG. 1 single-photon detector 121; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment”).”

As to claim 4, the combination of Duvillaret and Chen teaches “[t]he method according to claim 1, wherein the detection result comprises an arrival time of a photon of the to-be-detected emergent light (Chen: time-dependent counting system 122; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment); 
detecting, by the single-photon detector, the to-be-detected emergent light to obtain the detection result of the single-photon detector (Chen: FIG. 1 single-photon detector 121; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment”) comprises: 
25detecting, by the single-photon detector, the to-be-detected emergent light (Chen: FIG. 1 single-photon detector 121; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment”), and 
(Chen: FIG. 1 time-dependent counting system 122), the arrival time of the photon of the 16106441usf to-be-detected emergent light when a pulse signal from the single-photon detector is sent to the time-to-digital conversion device (Chen: FIG. 1 time-dependent counting system 122; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment”).”  

As to claim 5, the combination of Duvillaret and Chen teaches “[t]he method according to claim 4, wherein determining the frequency of the microwave 5signal based on the detection result of the single-photon detector and the Fourier transform algorithm comprises: 
performing a discrete Fourier transform on the arrival time of the photon of the to-be-detected emergent light to obtain frequency information (Chen: FIG. 1 data processing module 123; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment” and “Specifically, in this embodiment, the frequency modulation device may be an electro-optical modulator”) of the microwave electric field (Duvillaret: page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”).”  

10As to claim 6, the combination of Duvillaret and Chen teaches “[t]he method according to claim 1, wherein when the light source irradiates the electro-optical crystal , the method further comprises: 
adjusting a polarization direction of the light source incident into the electro-optical crystal, such that an angle of 45 degrees is formed by the polarization direction of the light (Duvillaret: page 2697, 3. Polarization State Modulation, paragraphs beginning with “The main results are summarized” and “With respect to PSM”).”

As to claim 7, the combination of Duvillaret and Chen teaches “[t]he method according to claim 1, wherein generating the to-be-detected emergent light under the action of the electro-optical crystal comprises: 
generating, based on a polarization modulation, the to-be-detected emergent light under the action of the electro-optical crystal (Duvillaret: page 2694, 3. Polarization State Modulation, paragraphs beginning with “We consider an optical probe”).”  

As to claim 8, the combination of Duvillaret and Chen teaches “[t]he method according to claim 7, wherein generating, based on the polarization modulation, the to-be-detected emergent light under the action of the electro-optical crystal comprises: 
generating, by placing a Faraday reflector after the electro-optical crystal, the to-be-detected 25emergent light when the light source passes through the electro-optical crystal twice; or 
generating, by placing a polarization controller after the electro-optical crystal, the 17106441usf to-be-detected emergent light when the light source passes through the electro-optical crystal and the polarization controller (Duvillaret: FIGS. 1 and 3 birefringent plates polarizing light from EO crystal; page 2694, 3. Polarization State Modulation, paragraphs beginning with “We consider an optical probe”).”  

As to claim 9, the combination of Duvillaret and Chen teaches “[t]he method according to claim 1, wherein generating the to-be-detected emergent light 5under the action of the electro-optical crystal comprises: 
generating, based on a phase modulation, the to-be-detected emergent light under the action of the electro-optical crystal (Duvillaret: pages 2692-2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “An optical beam linearly polarized”; page 2700, 5. Phase Modulation, paragraph beginning with “For phase modulation studies”).”  

As to claim 10, the combination of Duvillaret and Chen teaches “[t]he method according to claim 9, wherein generating, based on the phase modulation, 10the to-be-detected emergent light under the action of the electro-optical crystal comprises: 
generating, based on the phase modulation, primary emergent light under the action of the electro-optical crystal (Duvillaret: pages 2692-2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “An optical beam linearly polarized”; page 2700, 5. Phase Modulation, paragraph beginning with “For phase modulation studies”), and 
performing an interference operation on the primary emergent light to obtain the to-be-detected emergent light (Duvillaret: page 2700, 5. Phase Modulation, paragraph beginning with “For phase modulation studies”).” 

As to claim 11, Duvillaret teaches “[a]” “measurement system (page 2692, 1. Introduction, paragraph beginning with “The aim of this paper”) for a microwave signal (page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect”), comprising: 
a microwave sensor, comprising an electro-optical crystal (page 2696, Fig. 3 sensor including EO crystal) configured to be disposed in a microwave electric field (page 2692, 2. Potentially Usable Modulation Techniques, paragraph beginning with “In most EO probing applications”; page 2692, 1. Introduction, paragraph beginning with “Although the electro-optic (EO) effect”), wherein when a light source irradiates on the electro-optical crystal (page 2696, 3. Polarization State Modulation, paragraph beginning with “Relations (17) define entirely the EO”), the light source generates to-be-detected emergent light under the action of the electro-optical 20crystal (page 2694, 3. Polarization State Modulation, A. Detected Power, paragraph beginning with “We consider an optical probe”); 
a detection processor, comprising a” “detector (page 2696, Fig. 3, photodiode type photodectectors PD1 and PD2) configured to detect the to-be-detected emergent light, to obtain a detection result of the” “detector (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”); and 
“determine” “the microwave signal in the microwave electric field based on the detection result of the” “detector25 (page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”).”  
Duvillaret does not expressly teach a “frequency measurement” system or “a digital signal processor, configured to determine a frequency” of a signal based on the detection result of a “single-photon detector and a Fourier transform algorithm.”  
(FIG. 1 receiving end 120 including data processing module 123) configured to determine a frequency” of a signal (page 3, Detailed Description, paragraph beginning with “Specifically, in this embodiment, the frequency modulation device is configured to send out a triangular wave”; Abstract), and determining a frequency of a signal based on the detection result of a “single-photon detector (FIG. 1 single-photon detector 121) and a Fourier transform algorithm (FIG. 1 data processing module 123; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment” and “Specifically, in this embodiment, the frequency modulation device may be an electro-optical modulator”).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined Chen’s teaching of measuring frequency and using a single-photon detector and Fourier transform to determine frequency with the electro-optic field measurement system disclosed by Duvillaret to determine a frequency of a microwave signal.  The motivation for using Fourier transform to determine frequency would have been to obtain frequency information from a signal that has been detected using widely known Fourier transform techniques that can be usefully applied in multiple signal analyses processes such as spectral analysis.  The suggestion for using single-photon detection as a detector for electro-optic measurements systems is provided by Duplinskiy (US 2018/0191496 A1), which discloses a communication system in which a single-photon detector (FIG. 1 detectors 3 and 4; [0029]) is used to detect signals in an electro-optic modulation scheme ([0033]).

As to claim 12, the combination of Duvillaret and Chen teaches “[t]he system according to claim 11, wherein the detection processor further comprises a polarization beam splitter (Chen: FIG. 1 first beam splitter 113 receiving input light from frequency modulation device 112. Duvillaret: FIG. 3 polarizing beam splitter (PBS)) and an attenuator (Chen: FIG. 1 optical attenuator 114), 
the to-be-detected emergent light is sequentially input into the polarization beam splitter and the attenuator, and then attenuated to be at a single-photon level (Chen: FIG. 1 output of first beam splitter 113 input to optical attenuator 114 that provides input to single-photon detector; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment”.  Duvillaret: FIG. 3 polarizing beam splitter (PBS)).”  

As to claim 13, the combination of Duvillaret and Chen teaches “[t]he system according to claim 11, wherein the single-photon detector (Chen: FIG. 1 single-photon detector 121) is configured to detect the to-be-detected emergent light at a single-photon level (Chen: FIG. 1 single-photon detector 121; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment”).”

As to claim 14, the combination of Duvillaret and Chen teaches “[t]he system according to claim 11, 
wherein the detection result comprises an arrival time 10of photons of the to-be-detected emergent light (Chen: time-dependent counting system 122; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment); and 

a time-to-digital conversion device (Chen: FIG. 1 time-dependent counting system 122), configured to record the arrival time of the photons of the to-be-detected emergent light when a pulse signal from the single-photon detector is sent to the time-to-digital conversion device (Chen: FIG. 1 time-dependent counting system 122; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment”).” 

15As to claim 15, the combination of Duvillaret and Chen teaches “[t]he system according to claim 14, wherein the digital signal processor is configured to: 
perform a discrete Fourier transform on the arrival time of the photons of the to-be-detected emergent light to obtain the frequency (Chen: FIG. 1 data processing module 123; page 3, Detailed Description, paragraphs beginning with “As shown in fig. 1, an embodiment” and “Specifically, in this embodiment, the frequency modulation device may be an electro-optical modulator”) of the microwave electric field (Duvillaret: page 2693, 2. Potentially Usable Modulation Techniques, paragraph beginning with “We now focus on the fundamental physical feature”).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863